Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 19, 2022

                                      No. 04-22-00694-CV

                                    Jayme Bobette ESTES,
                                   Appellant / Cross-Appellee

                                                 v.

     Terry LEIFESTE, Individually and as Trustee of the Leifeste 2001 Descendants Trust,
                               Appellee / Cross-Appellant

                      From the 452nd District Court, Mason County, Texas
                                   Trial Court No. 215999
                        Honorable Robert Rey Hofmann, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed by December 8, 2022. Neither the brief nor a
motion for extension of time have been filed.

       It is therefore ORDERED that appellant show cause in writing no later than December
29, 2022 why this appeal should not be dismissed for want of prosecution and why appellee is
not significantly injured by appellant’s failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1).
If appellant fails to respond by December 29, 2022, this appeal will be dismissed for want of
prosecution.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court